Citation Nr: 0604948	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  01-03 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE


Eligibility to education benefits under 38 U.S.C. Chapter 30 
(Montgomery GI Bill).


REPRESENTATION

Veteran represented by:	Keith Miller, Attorney at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from an April 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. Procedural history

Procedural history

In March 2000, the RO received the veteran's claim of 
entitlement to educational assistance under 38 U.S.C. Chapter 
30.  In an April 2000 letter issued by the RO, the veteran 
was informed that he was deemed to be ineligible for 
education benefits awarded under 38 U.S.C. Chapter 30 
(Montgomery GI Bill). The veteran disagreed with the April 
2000 decision and initiated this appeal. The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal (VA Form 9) in April 2001.

This matter was previously before the Board in March 2005.  
At that time it was remanded to the Agency of Original 
Jurisdiction (AOJ) for additional development.  To the extent 
practicable, that development has been completed.  A November 
2005 SSOC continued to deny the veteran's claim.  The case 
has been returned to the Board for further appellate action.  

In his April 2001 VA Form 9, the veteran indicated that he 
wanted to appear at a hearing before a Veterans Law Judge at 
the RO in Portland, Oregon. While he later submitted another 
VA Form 9, which did not include a hearing request, the 
veteran did not specifically withdraw his request for a 
hearing.  Therefore, in the Board's March 2005 remand the AOJ 
was directed to contact the veteran in writing and request 
that the veteran advise VA whether or not he still desired a 
hearing.  A letter to this effect was sent to the veteran, 
with a copy to his attorney, in April 2005.  No response has 
been received by VA.  Accordingly, the Board will proceed as 
if the veteran's hearing request had been withdrawn.  See 38 
C.F.R. § 20.704(d) (2005).      




FINDINGS OF FACT

1.  The veteran separated from active service in July 1967.  

2. The veteran did not serve on active duty for three 
continuous years subsequent to June 30, 1985.

3. The veteran did not have active service without a break 
for the period from October 19, 1984 through June 30, 1985.


CONCLUSION OF LAW

The requirements for basic eligibility for VA educational 
assistance under Chapter 30, Title 38, United States Code 
have not been met. 38 U.S.C.A. §§ 3011, 3018C (West 2002); 38 
C.F.R. §§ 21.7042, 21.7044, 21.7045 (2005); Sabonis v. Brown, 
6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to educational benefits.  
Essentially, he contends that his active duty between June 
1964 and July 1967 amounts to qualifying service for 
eligibility for benefits under 38 U.S.C. Chapter 30 due to 
conversion from an initial entitlement to benefits under 
38 U.S.C. Chapter 34.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.


The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence. See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2004).

For two reasons, set out immediately below, the Board 
concludes that the VCAA is inapplicable in this case.

First, VA educational programs have their own provisions that 
address notification and assistance.  Under 38 C.F.R. § 
21.1031(b) "if a formal claim for educational assistance is 
incomplete, or if VA requires additional information or 
evidence to adjudicate the claim, VA will notify the claimant 
of the evidence and/or information necessary to complete or 
adjudicate the claim and the time limit provisions of 
§ 21.1032(d)."  To that end, the Board recognizes that the RO 
advised the veteran by letters dated November 2001 and 
November 2005 as to the additional information needed to 
complete his claim. In particular, he was advised that 
evidence eligibility of benefits as of December 31, 1989 was 
required.  Further, he was advised of the time limit 
provisions of 38 C.F.R. § 21.1032(d) by letter dated April 
2005.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notification procedures does 
not apply in cases where the applicable chapter of Title 38, 
United States Code contains its own notice provisions.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) [VCAA notice 
was not required in case involving a waiver request].  
Specific VCAA notice was not required in this case because 
the applicable regulatory notification procedure was 38 
C.F.R. § 21.1031 (2004) for claims under Chapter 30, not the 
VCAA.



Second, the Court has held that, where the facts averred by 
the claimant could never satisfy the requirements necessary 
to substantiate the claim, any deficiency in a VCAA notice 
was nonprejudicial.  See Valiao v. Principi, 17 Vet. App.229, 
232 (2003); Manning v. Principi, 16 Vet. App. 534, 542-3, and 
cases cited therein. [the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive of the matter].  See also 
VAOPGCPREC 5-2004 (June 23, 2004) [VA is not required to meet 
the VCAA duties to notify or assist a claimant where a claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit].  Because interpretation 
of a statute is dispositive of the issue addressed in this 
decision, the Board finds additional efforts to notify or 
assist the veteran is not required.

Analysis

In general, eligibility for benefits under the Montgomery GI 
Bill hinges upon a claimant entering military service after 
June 30, 1985.  Manifestly, the veteran did not do so; as 
indicated in the veteran's Form DD 214 and by statements from 
the veteran himself, his service ended in July 1967.  See 
April 2000 Notice of Disagreement.  

There are a number of other bases for eligibility under the 
Montgomery GI Bill.   The only one which is potentially 
relevant here is found in 38 U.S.C.A. § 3011(a), which 
provides that persons with eligibility under 38 U.S.C. 
Chapter 34, the Vietnam Era GI Bill, may establish 
eligibility for educational assistance under Chapter 30.  An 
individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements as listed in 38 
C.F.R. § 21.7042(a).  

Of critical importance in this case is the requirement that 
the individual must, after June 30, 1985, either (i) first 
become a member of the Armed Forces, or (ii) first enter on 
active duty as a member of the Armed Forces.  38 C.F.R. § 
20.7042(a)(1).  The claimant must also (i) serve at least 
three years of continuous active duty in the Armed Forces, or 
(ii) in the case of an individual whose initial period of 
active duty is less than three years, serve at least two 
years of continuous active duty in the Armed Forces.  38 
C.F.R. § 20.7042(a)(2).

Under these provisions, a veteran is only eligible for 
Chapter 30 educational assistance is he or she first entered 
active service after June 30, 1985.  In the instant case, the 
veteran entered service in June 1964, prior to this date.  He 
is, accordingly, not eligible for Chapter 30 education 
benefits under these criteria.

However, pursuant to 38 C.F.R. § 21.7044, a veteran who was 
eligible for Chapter 34 education benefits may, in certain 
circumstances, rely on that eligibility to establish 
eligibility for Chapter 30 education benefits.  In pertinent 
part, this section stipulates that, in order to establish 
Chapter 30 eligibility based solely on active duty service, a 
Chapter 34 eligible veteran must: (1) have been on active 
duty any time during the period beginning on October 19, 
1984, and ending on June 30, 1985, and continued on active 
duty without a break in service; (2) after June 30, 1985, 
serve at least three years continuous active duty in the 
Armed Forces (with exceptions for involuntary or medical 
discharges); and (3) on completion of the required active 
service, either continued on active duty, was discharged or 
retired under honorable conditions, or released from active 
duty for further service in the reserves.  38 C.F.R. § 
21.7044(a).

In this case, the veteran was not on active duty during the 
qualifying period (between October 19, 1984 and July 1, 1985) 
and he did not serve for at least three years continuous 
active duty in the Armed Forces after June 30, 1985.  The 
evidence shows that there was no active service subsequent to 
July 17, 1967.  Logically, it also follows that there is not 
evidence of three years of continuous service after June 30, 
1985.  While the provisions of 38 C.F.R. § 21.7044(a) set 
forth several exceptions to the three-year minimum (e.g., 
release from active duty due to a service-connected 
disability, for a pre-existing medical condition, for 
hardship reasons), none of these exceptions are applicable in 
this instance because the first criteria, service during the 
qualifying period of October 19, 1984 and July 1, 1985 is not 
met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) 
[use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met].  The veteran is therefore not eligible for conversion 
from Chapter 34 to Chapter 30 eligibility based on his active 
service alone.

The veteran in his July 2000 written statement appears to 
argue that at the time for his separation from service in 
July 1967 he was released from active duty due to a service-
connected disability and that this disability absolves him of 
the need to show service during the qualifying period or for 
three continuous years thereafter.  The Board has reviewed 
the applicable law and criteria in detail and has found no 
such provision which would provide entitlement educational 
benefits based upon service which ended in 1967.  The veteran 
and his attorney have identified no such provision of law.  

The Board is bound by applicable laws and regulations.  See 
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant to the 
applicable legal criteria, there is simply no basis upon 
which to grant the veteran Chapter 30 benefits.

In sum, the Board concludes that the veteran did not have the 
requisite service in the Armed Forces of the United States 
which would form a basis for eligibility for benefits under 
the Montgomery GI Bill.  Because of the absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied as a matter 
of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The 
criteria for eligibility to educational assistance benefits 
under Chapter 30 have not been met, and the claim, therefore, 
is denied. 38 U.S.C.A. § 3011, 3012; 38 C.F.R. §§ 21.7042, 
21.7044.


ORDER

Basic eligibility to education benefits under 38 U.S.C. 
Chapter 30 is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


